IN THE MISSOURI COURT OF APPEALS
                    WESTERN DISTRICT
 STATE OF MISSOURI,            )
                  Respondent, )
                               )
 v.                            )                WD83120
                               )
 WILLIAM G. CARTER a/k/a       )                FILED: September 29, 2020
 BILLY CARTER,                 )
                    Appellant. )
                 Appeal from the Circuit Court of Adair County
                      The Honorable Gary L. Dial, Judge
            Before Division Four: Cynthia L. Martin, C.J., P.J., and
                    Alok Ahuja and Edward R. Ardini, JJ.
       William Carter is currently involuntarily committed to the custody of the

Department of Mental Health for care and treatment at Fulton State Hospital.

Carter is committed on two separate statutory grounds: (1) pursuant to § 552.040,1

as a result of a finding in 2002 that he was not guilty of certain sex offenses by
reason of mental disease or defect (an “NGRI” finding); and (2) pursuant to a finding

following a jury trial that he is a sexually violent predator under § 632.495.

       Carter applied for unconditional release from his NGRI commitment. The

circuit court denied Carter’s application following an evidentiary hearing. Carter

appeals. He argues that the circuit court erred in denying his application for

unconditional release because it failed to consider that, even if he is released from

the NGRI commitment, he will remain in Department of Mental Health custody in a


      1      Statutory citations refer to the 2016 edition of the Revised Statutes of
Missouri, updated by the 2019 Cumulative Supplement.
secure facility pursuant to the separate order committing him as a sexually violent

predator.

      We affirm.

                               Factual Background
      In January 2000, Carter was charged in the Circuit Court of Macon County

with forcible sodomy, kidnapping, first-degree burglary, felonious restraint, and

deviate sexual assault. The charges arose from an incident in which Carter

removed his sixteen-year-old female victim from a neighboring home, took her to his

own home, and sexually assaulted her. The case was transferred on a change of

venue to Adair County. On January 21, 2002, the circuit court accepted Carter’s

plea of not guilty by reason of mental disease or defect, and ordered that he be

committed to the custody of the Department of Mental Health for care and

treatment.

      Carter applied for conditional release from Department custody less than a

month later. Following an evidentiary hearing, the circuit court denied Carter’s

application. We affirmed. State v. Carter, 125 S.W.3d 377 (Mo. App. W.D. 2004).

Although Carter contended that the circuit court’s finding that he suffered from a

mental disease or defect was not supported by substantial evidence and was against

the weight of the evidence, we held that “[a]n insanity acquittal creates a

presumption of continuing mental illness,” and that, “[a]s long as the presumption

of continuing mental illness has not been broken following an acquittal by reason of

insanity, the burden of proof need not shift to the State and remains on the insanity

acquittee to prove that he no longer has a mental disease or defect rendering him

dangerous to himself or others.” Id. at 380 (citations omitted). We held that the

circuit court, as fact-finder, could properly have disbelieved Carter’s evidence

suggesting that he no longer suffered from a mental disease or defect, and that its
“finding that Mr. Carter continues to suffer from a mental disease or defect was


                                           2
supported by substantial evidence and was not against the weight of the evidence.”
Id. at 382.

      Triggered by Carter’s application for conditional release, the State evaluated

Carter and commenced a separate proceeding to have him involuntarily committed

as a sexually violent predator under § 632.495. In 2003, a jury found Carter to be a

sexually violent predator and, based on that finding, the circuit court entered a

separate judgment committing Carter to the custody of the Department of Mental

Health under § 632.495. We affirmed this judgment on appeal. In re Care and

Treatment of Carter, No. WD63327, 147 S.W.3d 872 (Mo. App. W.D. 2004) (mem.).

      In June 2015, Carter filed a second application for conditional release from

his NGRI commitment. The circuit court denied Carter’s application for conditional

release as moot.

      The trial court reasoned that any relief granted to Carter on his
      application for conditional release under section 552.040.10 would not
      afford him “any effectual relief” because Carter would remain civilly
      committed under the SVP Act. Accordingly, the trial court held that
      “as long as [Carter] remains a[n] SVP under civil commitment
      pursuant to [the SVP Act], any relief granted under Section 552 is
      moot.”
State v. Carter, 551 S.W.3d 573, 575 (Mo. App. W.D. 2018).

       We reversed. We drew an analogy between Carter’s dual commitment under

chapters 552 and 632 and a criminal defendant who is sentenced to concurrent

terms of incarceration for separate offenses. Courts have held that a defendant’s

challenge to less than all of the convictions giving rise to concurrent sentences is not

moot, since a defendant might be “‘subject . . . to disabilities and legal consequences

unique to th[e] [challenged] offense.’” Id. at 576 (quoting State v. Reynolds, 819
S.W.2d 322, 326 (Mo. 1991)). We held that the same principle should apply to

Carter’s dual commitments, and should permit him to seek release from one
commitment order even while the other remained in effect. We explained that



                                           3
Carter’s two commitment orders, and his potential release from those commitment

orders, were subject to separate statutes, having separate standards and procedural

requirements:

      [c]ivil commitments pursuant to an NGRI plea and an SVP
      determination are each subject to statutory procedures for securing
      release. Conditional release from an NGRI commitment can be sought
      pursuant to section 552.040.10, and unconditional release can be
      sought from an NGRI commitment pursuant to section 552.040.5.
      Conditional release from an SVP commitment can be sought pursuant
      to section 632.498.3. In either case, the court entertaining the
      application is bound to consider statutory factors, subject to the
      standard and burden of proof specified by statute. To suggest,
      however, that a court can deem moot an application filed pursuant to
      one basis for civil commitment simply because the applicant is
      concurrently committed pursuant to the other basis for civil
      commitment is to deprive the committed person of any opportunity to
      secure release. A concurrently committed person must be able to start
      somewhere. Though Carter cannot be actually released from
      confinement given his concurrent SVP commitment, he is nonetheless
      entitled to a hearing and a determination with respect to whether
      grounds supporting conditional release from his NGRI commitment
      have been established.
Id. at 576-77. We remanded the case to the circuit court for further proceedings on

Carter’s conditional-release application. Id. at 578.

      On remand, Carter filed a pro se application for unconditional release from

his NGRI commitment. On March 15, 2019, the court held an evidentiary hearing

at which Carter (represented by appointed counsel) elected to proceed solely on his

application for unconditional release.

      The circuit court denied Carter’s application for unconditional release on

August 15, 2019, in an eleven-page judgment containing detailed findings of fact.

The circuit court found that Carter continued to suffer from Delusional Disorder,

although the illness was in remission based on the administration of anti-psychotic

medication. The court found that, although Carter “may not be verbalizing
delusional symptoms, . . . he has refused to actively participat[e] in treatment



                                          4
groups . . . where his mental status can be evaluated by mental health

professionals.” The judgment emphasizes that the symptoms of Carter’s delusional

disorder would return if he stopped taking his medication. The court found that

Carter had “refused to take his anti-psychotic medication several times while

inpatient at DMH facilities,” and had been subjected to involuntary medication

orders in 2005, 2007, and in 2011. The court noted that Carter had discarded his

medication, and had repeatedly requested that the dosage of his medication be

reduced, reflecting “his limited insight into his need for medication for his mental

illness.” The judgment found that “if given a choice [Carter] will not take anti-

psychotic medication freely and willingly without measures in place to compel him

to do so.”

       The court found that Carter’s underlying offenses were “violent crimes . . .

[which] have had a traumatic and everlasting impact on his victim.” The court

found that, “[e]xcept for November 2011 to the summer of 2013 [Carter’s] behavior

while in DMH custody has been riddled with problematic, inappropriate behavior,

and non-compliant behavior.” The court noted that Carter had “refus[ed] to engage

in treatment modalities offered to him for the last four years.” He had also

“accumulated one hundred and four problem worksheets for inappropriate behavior”
in a four-month period. The court noted that Carter had repeatedly been placed on

telephone and mail restrictions, most recently for the past four years, because he

had tried to contact his victim and Department staff members at their residences,

had written threatening letters to individuals outside the facility, and had obtained

pornographic material through the mail, including “some that included sexual

violence.” The court found that “[w]hile in the custody of DMH [Carter] has on four

separate occasions become fixated on four different female staff in a manner similar

to his committing offenses.” In at least one of those cases, Carter’s inappropriate




                                           5
behavior toward a female staff member occurred while Carter was not taking his

anti-psychotic medication.

      Ultimately, the court concluded that Carter “has not met his burden of

showing by clear and convincing evidence that he would not be dangerous to himself

or others if unconditionally released.” The court found that, if released, Carter “is

likely to commit another violent crime against another person because of his mental

illness,” and “could not conform his conduct to the requirements of the law for more

than a few months.” The court found that Carter “is at a risk of reoffending and

engaging in violent behavior if not in a secure mental health facility such as the

SORTS [(Sexual Offender Rehabilitation Treatment Services)] unit” in which he

was currently housed.

      Carter appeals.

                                Standard of Review
      “When we review a judgment on an application for unconditional release, we

affirm the judgment unless it is not supported by substantial evidence, it is against

the weight of the evidence, or it erroneously declares or applies the law.” Grass v.

State, 220 S.W.3d 335, 339 (Mo. App. E.D. 2007) (citing State v. Revels, 13 S.W.3d
293, 297 (Mo. 2000), in turn citing Murphy v. Carron, 536 S.W.2d 30, 32 (Mo.

1976)); accord State v. Weekly, 107 S.W.3d 340, 345 (Mo. App. W.D. 2003). We

review questions of law de novo, including issues of statutory interpretation. King

v. State, 571 S.W.3d 169, 173 (Mo. App. W.D. 2019).

                                     Discussion
      Carter raises two Points on appeal. First, he argues that the circuit court

failed to give proper weight to the fact that Carter will remain subject to

commitment as a sexually violent predator even if his application for unconditional

release from the NGRI commitment is granted. In his second Point, Carter argues




                                           6
that the circuit court’s denial of his application for unconditional release is not

supported by substantial evidence.

                                           I.
      In his first Point, Carter argues that the circuit court erred in denying his

application for unconditional release from NGRI commitment because it failed to

consider his concurrent commitment as a sexually violent predator.

      Carter contends that statutes governing commitment as a sexually violent

predator, which currently allow only for the conditional release of a committed

individual, supersede and displace the separate statutes specifying the standards

and procedures for release from an NGRI commitment. He suggests that the

sexually violent predator and NGRI commitment statutes are in irreconcilable

conflict, and that the later-enacted sexually violent predator statutes must be

construed to impliedly repeal or amend the NGRI commitment statutes for persons

subject to both. He argues categorically that “[a]n NGRI acquittee who is also

committed as a[n] SVP poses no threat to public safety if released from the NGRI” –

apparently suggesting that the circuit court was required to grant his application

for unconditional release, as a matter of law. He asserts that, “since release from

the custody of DMH for those who are dually committed is impossible, the hearings

[on an application for unconditional release from an NGRI commitment] are empty

exercises that waste the time and resources of the court.” Carter argues that he is

subject to a “zombie NGRI commitment[ ]” in light of his concurrent commitment as

a sexually violent predator.

      We reject Carter’s argument that his NGRI commitment is simply a

meaningless formality, from which the circuit court was required to release him,

because he separately satisfied the criteria for commitment as a sexually violent

predator. The fact that Carter’s actions and mental state make him subject to two
different civil commitment statutes, each with its own standards and procedures,


                                            7
does not establish an irreconcilable conflict between the two statutory schemes, or

require that one of the statutes be applied to the exclusion of the other.

      “[R]epeals by implication are not favored, and if by any fair interpretation

both statutes . . . can stand, there is no repeal by implication and both should be

given effect.” Kliethermes v. City of Eldon, 972 S.W.2d 473, 476 (Mo. App. W.D.

1998) (citing Matter of Nocita, 914 S.W.2d 358, 359 (Mo. 1996)). “If two statutes

appear to conflict, we attempt to reconcile the language to give effect to both.”

Smith v. Mo. Local Gov’t Emps. Retirement Sys., 235 S.W.3d 578, 581 (Mo. App.

W.D. 2007) (citations and internal quotation marks omitted).

      The NGRI statute expressly provides that its release procedures are not

displaced by other statutes. Section 552.040.3 states that certain other statutory

provisions are applicable to NGRI commitments (including certain provisions of

chapter 632). But § 552.040.3 also explicitly provides: “[n]othwithstanding any

other provision of law to the contrary, no person committed to the department of

mental health who has been tried and acquitted by reason of mental disease or

defect as provided in section 552.030 shall be conditionally or unconditionally

released unless the procedures set out in this section are followed.” (Emphasis

added.)
      It is frequently the case that an individual’s conduct may subject that person

to regulation under more than one statute. The fact that an individual’s actions

may subject the individual to consequences under multiple statutes does not create

ambiguity or require that one statute give way to the other. Thus, in State v. Watts,

601 S.W.2d 617 (Mo. 1980) – a case which Carter himself cites – the Missouri

Supreme Court held that there was no irreconcilable conflict between a statute

which prohibited individuals from “operat[ing] a motor vehicle while in an

intoxicated condition,” and a later-enacted statute which made it a crime to “drive a
motor vehicle when the person has ten-hundredths of one percent or more by weight


                                           8
of alcohol in his blood.” Id. at 619. The court noted that “[c]onvictions under [the

two statutes] have different effects upon the defendant’s driving privileges.” Id.

Nevertheless, the Court held that “[i]t is not enough to show that the two statutes

produce differing results when applied to the same factual situation. Rather, the

legislative intent to repeal must be manifest in the positive repugnancy between the

provisions.” Id. at 620 (quoting United States v. Batchelder, 442 U.S. 114, 122

(1979) (other citations and internal quotation marks omitted)). “This Court has

long recognized that when an act violates more than one criminal statute, the

Government may prosecute under either so long as it does not discriminate against

any class of defendants.” Id. (quoting Batchelder, 442 U.S. at 123).

      Similarly, in State v. Ondo, 232 S.W.3d 622 (Mo. App. S.D. 2007), this Court

held that there was no conflict between a criminal statute which classified the

defendant’s conduct as domestic assault in the second degree (because he caused

physical injury “by choking” his victim), and another statute which defined the

same actions as domestic assault in the third degree (for “recklessly caus[ing]”

physical injury).

             The fact that another statute proscribes the same conduct does
      not create an ambiguity. It is axiomatic that a single offense may
      constitute an offense under two different statutes. When that occurs,
      the prosecutor has the discretion to decide under which statute to
      charge the defendant. The fact that two statutes which proscribe
      substantially the same conduct carry a different category of crime and
      punishment does not eliminate the prosecutor's discretion to charge
      the defendant under the statute with harsher punishment.
Id. at 629 (citations and internal quotation marks omitted); accord, State v.

Edwards, 579 S.W.3d 249, 257-58 (Mo. App. E.D. 2019).

      This is the result we reached in Carter’s prior appeal. In that case, the

circuit court dismissed Carter’s application for conditional release from his NGRI

commitment using essentially the same reasoning that Carter advocates now: that
Carter’s NGRI commitment was essentially meaningless as a legal matter because


                                          9
he was also subject to commitment as a sexually violent predator. We reversed. As

explained in our factual statement above, in Carter’s prior appeal we found that

civil commitment on the basis that a defendant is not guilty by reason of a mental

disease or defect, and civil commitment on the basis that the defendant is a sexually

violent predator, are subject to different statutory standards, and that the court

addressing an application for release must apply the statutory provisions applicable

to the particular form of commitment at issue. State v. Carter, 551 S.W.3d 573, 576-

77 (Mo. App. W.D. 2018). We remanded Carter’s case to the circuit court, so that it

could apply the standards for conditional release from an NGRI commitment found

in § 552.040.10. Id. at 577-78. If Carter’s current argument were meritorious, we

would not have remanded for further proceedings in the prior appeal, but would

instead have directed the circuit court to enter a judgment unconditionally releasing

Carter from his NGRI commitment. The fact that we did not order the entry of

judgment for Carter in the prior appeal is necessarily inconsistent with the

argument he makes now.

      Notably, Carter’s current arguments are the opposite of the argument he

made in his prior appeal. In this appeal, Carter argues “that the trial court

misapplied the law in disregarding the SVP commitment, specifically, that the SVP
commitment effectively removed any concern for public safety from the decision.”

But this is exactly the opposite of the argument Carter made in the prior appeal. In

that case, Carter argued:

      [T]here is nothing in any of the language of section 552.040 RSMo
      which makes its operation and the relief it affords applicable only to a
      NGRI committee who is not also committed as an SVP; indeed, neither
      the term “sexually violent predator” nor any reference to the SVP act
      appear anywhere in the whole of section 552.040 RSMo.
             ....




                                          10
             . . . Nowhere in section 552.040.12 RSMo is the committing
      court directed to give its attention to whether the NGRI committed
      person is also committed as an SVP.
             ....
             . . . Carter suggests that SVP proceedings in the probate
      court authorized by Chapter 632 can have no bearing
      whatsoever on NGRI proceedings in the committing court
      separately authorized by Chapter 552, including conditional release
      applications under section 552.040 RSMo; the release proceedings in
      the respective statutes make no reference to each other, and neither
      statute is dependent on or subservient to the other. They are
      separate and distinct statutes and must be treated as such.
Appellant’s Br. at 17, 19, State v. Carter, No. WD80992 (filed Jan. 8, 2018)

(emphasis added). Carter previously argued that the fact that he was also

committed as a sexually violent predator “can have no bearing whatsoever” on his

application for release from NGRI commitment. Yet he now argues that the circuit

court committed reversible error by evaluating his application for release from his

NGRI commitment separately from his sexually violent predator commitment –

exactly what he previously argued was required.

      In the current appeal, Carter essentially agrees with the conclusion the

circuit court had reached before the first appeal – that Carter’s NGRI commitment

is essentially a meaningless formality without legal effect, because of his concurrent

commitment as a sexually violent predator. Whereas the circuit court previously

held that the mootness of the NGRI commitment justified the dismissal of Carter’s

application for conditional release, Carter now argues that the mootness of his

NGRI commitment justifies the court in summarily vacating that commitment

order. Carter now essentially agrees that the NGRI commitment is moot; he simply

advocates a different remedy to address that purported mootness.

      We reject Carter’s flip-flopping, and adhere to our decision in his prior

appeal: his application for release from NGRI commitment is governed by the
provisions of chapter 552 establishing the standards, and procedures, for release


                                         11
from such a commitment. These standards and procedures are unaffected by the

fact that Carter has also been committed to Department of Mental Health custody

as a sexually violent predator. We reject Carter’s first Point, which argues that the

statutory provisions governing release from NGRI commitment were wholly

displaced in Carter’s case by the statutes governing commitment of sexually violent

predators.

                                         II.
      In his second Point, Carter argues that the circuit court’s denial of his

application for unconditional release was not supported by substantial evidence.

      Section 552.040 governs conditional and unconditional releases from an

NGRI commitment. Section 552.040.5 permits “[t]he committed person . . . [to] file

an application . . . seeking an order releasing the committed person

unconditionally.” Section 552.040.7 sets forth the factors the circuit court must

consider in deciding an application for unconditional release, “in addition to any

other relevant evidence”:

      (1)    Whether or not the committed person presently has a mental
             disease or defect;
      (2)    The nature of the offense for which the committed person was
             committed;
      (3)    The committed person’s behavior while confined in a mental
             health facility;
      (4)    The elapsed time between the hearing and the last reported
             unlawful or dangerous act;
      (5)    Whether the person has had conditional releases without
             incident; and
      (6)    Whether the determination that the committed person is not
             dangerous to himself or others is dependent on the person’s
             taking drugs, medicine or narcotics.
      Additionally, § 552.040.9 requires that, before ordering an unconditional
release, the court find that the committed person “does not have, and in the



                                          12
reasonable future is not likely to have, a mental disease or defect rending the

person dangerous to the safety of himself or others.” Finally, § 552.040.20 specifies

that an individual committed in connection with the commission of a dangerous

felony (like Carter)

      [s]hall not be eligible for conditional or unconditional release . . .
      unless, in addition to the requirements of this section, the court finds
      that the following criteria are met:
      (1)    Such person is not now and is not likely in the reasonable future
             to commit another violent crime against another person because
             of such person’s mental illness; and
      (2)    Such person is aware of the nature of the violent crime
             committed against another person and presently possesses the
             capacity to appreciate the criminality of the violent crime
             against another person and the capacity to conform such
             person’s conduct to the requirements of law in the future.
§ 552.040.20.

      The statute provides that “[t]he burden of persuasion . . . shall be on the

party seeking unconditional release to prove by clear and convincing evidence that

the person for whom unconditional release is sought does not have, and in the

reasonable future is not likely to have, a mental disease or defect rendering the

person dangerous to the safety of himself or others.” § 552.040.7.

      Carter’s second Point assumes that the circuit court’s adverse judgment had

to be supported by substantial evidence, in a case in which he bore the burden of

proof. That is not the law.

      When the burden of proof is placed on a party for a claim that is
      denied, the trier of fact has the right to believe or disbelieve that
      party's uncontradicted or uncontroverted evidence. If the trier of fact
      does not believe the evidence of the party bearing the burden, it
      properly can find for the other party. Generally, the party not having
      the burden of proof on an issue need not offer any evidence concerning
      it. [¶] Consequently, substantial evidence supporting a judgment
      against the party with the burden of proof is not required or necessary.




                                         13
Adoption of K.M.W., 516 S.W.3d 375, 382 (Mo. App. S.D. 2017) (citations and

internal quotation marks omitted); see also, e.g., Koeller v. Malibu Shores Condo.

Ass’n, 602 S.W.3d 283, 287 (Mo. App. S.D. 2020); Maly Com. Realty, Inc. v. Maher,

582 S.W.3d 905, 911 (Mo. App. W.D. 2019). Because Carter bore the burden of proof

to establish, by clear and convincing evidence, that he met the standards for

unconditional release, the circuit court was not required to have substantial

evidence to support its judgment against him – it could simply find his evidence not

to be persuasive.

      In any event, as described in our fact statement above, the circuit court’s

judgment made detailed findings concerning: Carter’s current mental health; his

need for (and resistance to taking) anti-psychotic medication; his refusal to

participate in therapy offered to him; his repeated and troubling conduct violations

while committed; and his dangerousness, and likelihood of reoffense, if released.

Carter does not challenge the evidentiary basis for any of these findings – even

though they led the circuit court to conclude that Carter did not satisfy any of the

criteria for an unconditional release.

      Instead of challenging the evidentiary basis for the circuit court’s findings,

Carter’s second Point essentially repeats the argument from his first Point – that he
necessarily satisfied the criteria for an unconditional release from his NGRI

commitment because, if he won such a release, he would remain in the Department

of Mental Health’s custody pursuant to his separate commitment as a sexually

violent predator. We have rejected that argument as a legal proposition in § I,

above. We reject it as a factual proposition also.

      It bears emphasis that, although Carter is currently confined in a secure

facility as a result of his commitment as a sexually violent predator, that

confinement is not necessarily permanent or immutable. Carter is entitled to seek
conditional release from his commitment as a sexually violent predator pursuant to


                                          14
§ 632.505. (Presumably, Carter intends to seek such a conditional release if and

when he obtains a conditional or unconditional release from his NGRI

commitment.) Carter’s claim that there is a “[c]ertainty of [his] continuing

confinement in the secure environment of the SORTS program,” even if he is

unconditionally released from his NGRI commitment, is inaccurate. Because

Carter’s confinement based on his commitment as a sexually violent predator is

subject to change, the circuit court was fully justified in refusing to rely on Carter’s

continuing confinement as a basis to fully and permanently release him from his

NGRI commitment.2

       Point II is denied.

                                       Conclusion
       We affirm the judgment of the circuit court, which denied Carter’s application

for unconditional release from his NGRI commitment.




                                                  Alok Ahuja, Judge
All concur.




       2        It may be that, in determining whether Carter would present a danger of
reoffense if released from NGRI commitment, the circuit court was required to consider the
extensive and restrictive conditions to which Carter would be subject if he were later to be
conditionally released from commitment under the sexually violent predator statutes. See
§ 632.505; King v. State, 571 S.W.3d 169 (Mo. App. W.D. 2019). Carter does not make that
argument here, and we do not address it.


                                             15